      Case 1:19-cv-09236-KPF Document 137 Filed 08/12/20 Page 1 of 4


August 12, 2020

Via ECF and E-mail

Hon. Katherine Polk Failla
U.S. District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007

Re:    In re Tether and Bitfinex Crypto Asset Litigation, 19-CV-09236 (KPF)

Dear Judge Failla:

        For Plaintiffs, we respond to the August 7, 2020 pre-motion letter of Defendants
Bittrex, Inc., and Poloniex, LLC (the “Exchange Defendants”) seeking leave to move for
pre-answer summary judgment. The Court should deny that request. If, as the Exchange
Defendants represent, an as-yet unidentified individual owns the 1J1d and 1AA6 accounts,
it is highly plausible they were part of Defendants’ market-manipulation scheme, and
Plaintiffs’ claims against the Exchange Defendants would remain valid. The evidence the
Exchange Defendants cite thus does not make this the extraordinary case required to justify
pre-answer summary judgment that would deprive Plaintiffs of their right to discov-
ery. Ass’n of Car Wash Owners Inc. v. City of New York, 911 F.3d 74, 83 (2d Cir. 2018).
                                          Background
        This action concerns Defendants’ manipulation of the cryptocommodities market.
At the heart of their scheme was “USDT,” a supposed stablecoin issued by Tether, that
Defendants falsely claimed was backed by U.S. dollars, Dkt. 114 ¶¶ 112-38, and used to
manipulate the cryptocommodity markets, id. ¶¶ 193-258. Public data shows that Bit-
finex—an exchange controlled by Tether—transferred large amounts of USDT from ac-
counts on its exchange to the 1J1d and 1AA6 accounts on Bittrex and Poloniex, respec-
tively. Id. ¶¶ 204-06. Bitfinex “used” these accounts to transfer USDT to other accounts
“controlled” by Bitfinex on the two exchanges, id. ¶¶ 205-07, from which Defendants pur-
chased large amounts of cryptocommodities, id. ¶¶ 259-79. Plaintiffs allege the Exchange
Defendants were knowing participants in this scheme, id. ¶¶ 310-341, and bring claims
against them under the Sherman Act, the Commodities Exchange Act, and the Racketeer
Influenced and Corrupt Organizations Act. Id. ¶¶ 410-48, 561-72.

        Recently, the Exchange Defendants represented to Plaintiffs that the 1J1d and
1AA6 accounts were registered to an individual, not Bitfinex, and they “[were] not aware
of any link between that person and Bitfinex,” Ex. 1 at 3, although they later stated that
they never provided the individual’s name to Bitfinex for confirmation, id. at 1. Claiming
that “confidentiality and privacy” obligations prevented them from producing the accounts
owners’ name absent a court order, the Exchange Defendants proposed a request to the
Court to order (1) Plaintiffs to request documents from the Exchange Defendants sufficient
to show the individual’s identity; and (2) the Exchange Defendants to request from the
Plaintiffs all documents supporting their allegations regarding the accounts. Id. at 4.
      Case 1:19-cv-09236-KPF Document 137 Filed 08/12/20 Page 2 of 4
Honorable Katherine Polk Failla
August 12, 2020


         Plaintiffs said they were glad to receive any documents the Exchange Defendants
wanted to produce and offered to negotiate an appropriate protective order. Id. at 2. Plain-
tiffs asked them to explain why their privacy policies prevented them from simply produc-
ing the information, noting that Poloniex’s privacy policy, for example, allows disclosure
of information where “necessary to … defend against claims[.]” Id at 3. (citing https://po-
loniex.com/privacy/). The Exchange Defendants did not explain why. Id. at 2. Plaintiffs
also asked how the Exchange Defendants could affirmatively prove the individual has no
connection to Bitfinex or the scheme, citing allegations from which it would be reasonable
to infer the accounts’ owner participated in the scheme with the Exchange Defendants’
knowledge. Id. at 3 (citing Dkt. 114 ¶¶ 259-79). The Exchange Defendants did not explain
how. Id. at 2. Instead, the Exchange Defendants filed their pre-motion letter.
                                        Argument
        The documents described, if authentic and accurate, provide no basis to dismiss
Plaintiffs’ claims against the Exchange Defendants. If an individual (not Bitfinex) is the
registered owner of the 1J1d and 1AA6 accounts, the Complaint lays out numerous facts
from which it would be more than reasonable to infer the owner was part of Defendants’
scheme. First, there is the sheer volume of trading: The accounts traded 72% of all USDT
issued during the time period—supposedly billions of dollars’ worth—which is hard to
explain absent a manipulative scheme. Id. ¶ 208. Next, transfers of USDT through the ac-
counts were highly correlated with USDT issuances, Dkt. 114 at ¶ 209—indicating the
owner coordinated with Tether and Bitfinex. The transfers also responded to Bitfinex-spe-
cific events—abruptly stopping after a report suggesting that USDT was unbacked, for
example id. ¶¶ 212-215—further indicating coordination. At one point, Tether delisted
nearly 40% of all USDT in circulation—supposedly over a billion dollars’ worth—just
before Deutsche Bank published a letter describing Tether’s cash holdings, id. ¶¶ 251-54—
which also likely would have required the cooperation of the account owner.

        Plaintiffs similarly allege facts from which it could be inferred that the Exchange
Defendants were knowing, active participants in this scheme. For one thing, the repeated
use of the 1J1D and 1AA6 accounts is abnormal for exchanges like the Exchange Defend-
ants, id. ¶¶ 313-16, and so most likely resulted from a bespoke arrangement with the ac-
counts’ owner, granting him special accommodations for his trading. This bespoke arrange-
ment is further demonstrated by the Exchange Defendants’ acceptance of large transfers of
USDT into these accounts prior to the date when customers could actually trade USDT on
their platforms. Id. ¶¶ 317-19. The subsequent volume of USDT trades—72% of all USDT
issued during the relevant time period—is grossly disproportionate to the Exchange De-
fendants’ market share (larger exchanges saw far less USDT volume), id. ¶ 335, and indi-
cates that they knew the trades were not legitimate. And, of course, the Exchange Defend-
ants were subject to Know-Your-Customer obligations that would have been triggered by
these large transfers. Id. ¶¶ 320-22.

        The Exchange Defendants state in their letter (although not in the parties’ discus-
sions) that the accounts’ owner is a Bitfinex customer “known to engage in a lawful arbi-
trage strategy.” Dkt. 135 at 2. That the owner previously traded on price differences in
crypto-assets makes it increasingly likely that they had the capacity to collude to create


                                             2
      Case 1:19-cv-09236-KPF Document 137 Filed 08/12/20 Page 3 of 4
Honorable Katherine Polk Failla
August 12, 2020


cryptocommodity market conditions from which they could benefit, especially given the
massive amounts of debased USDT at issue. And the fact that the Exchange Defendants
knew this individual was an arbitrager makes it highly plausible they also knew the indi-
vidual was part of a manipulative scheme, which they facilitated for large fees. The Ex-
change Defendants do not explain how the alleged manipulation here could possibly be
lawful arbitrage, and any such explanation would have to be tested through discovery. See
In re London Silver Fixing, Ltd., 213 F. Supp. 3d 530, 562 (S.D.N.Y. 2016) (denying mo-
tion to dismiss antitrust claims where “[d]efendants [allegedly] opportunistically (albeit
frequently) suppressed the Fix Price in order to create, and then capitalize on, arbitrage
conditions, particularly in the market for silver futures.”); CFTC v. Wilson, 27 F. Supp. 3d
517, 534 (S.D.N.Y. 2014) (denying motion to dismiss CEA market manipulation claims,
over defendants objections that they engaged in “lawful arbitrage”).

         The Exchange Defendants’ representations thus do not make this the “rarest of
cases” justifying pre-answer summary judgement. Hellstrom v. U.S. Department of Veter-
ans Affairs, 201 F.3d 94, 97 (2d Cir. 2000) (reversing grant of summary judgment where
plaintiff was “denied the opportunity to conduct discovery of any sort”). Courts generally
allow this remedy only if there is a dispositive, threshold legal issue. See, e.g., W.P. Carey,
Inc. v. Bigler, 2019 WL 1382898, *12 (S.D.N.Y. March 27, 2019) (Failla, J.) (granting pre-
answer summary judgment that defendant waived claims). 1 The accounts’ owner’s identity
is not a threshold legal issue that could preclude Plaintiffs from bringing their claims; it is
evidence that Plaintiffs could use to prove their claims at trial.

        Pre-answer summary judgment is also appropriate only if the opposing party cannot
identify any discovery that would controvert the movant’s evidence. Id. at *16. Here, Plain-
tiffs could disprove the Exchange Defendants’ conclusory, untested assertion that the ac-
counts’ owner was not part of Defendants’ scheme through evidence linking the individual
to the Defendants. Plaintiffs could obtain such evidence through discovery such as: (1) the
individual’s communications with the relevant Defendants; (2) the individual’s trading rec-
ords for Bittrex and Poloniex; (3) the individual’s and the relevant Defendants’ internal
documents regarding that trading activity; (4) expert analysis of that trading activity; and
(5) depositions of the individual and Defendants regarding the individual’s role in the
scheme. Plaintiffs would be massively prejudiced if they were precluded from pursuing
such discovery that could prove their claims.

       Plaintiffs remain willing to receive whatever information the Exchange Defendants
choose to provide, and to negotiate an appropriate protective order to facilitate that disclo-
sure. But the Exchange Defendants provide no good reason, let alone good cause, for the
Court to allow pre-answer summary judgment practice.



1
  The cases cited by this Court in W.P. Carey also dealt with dispositive threshold issues. Martin v. Donahoe,
No. 12 Civ. 672 (JFB), 2016 WL 806871 (E.D.N.Y. Mar. 22, 2013) (failure to exhaust administrative reme-
dies); Cobbs v. Lamare, No. 14 Civ. 96 (MAD), 2015 WL 2452323 (N.D.N.Y. May 21, 2015) (same); Wells
v. Evans, No. 15 Civ. 6094 (CJS), 2016 WL 806871 (W.D.N.Y. Mar. 2, 2016) (same); Ali v. City of New
York, No. 11 CIV. 5469 LAK, 2012 WL 3958154, at *4 (S.D.N.Y. Sept. 5, 2012) (qualified immunity).


                                                      3
      Case 1:19-cv-09236-KPF Document 137 Filed 08/12/20 Page 4 of 4
Honorable Katherine Polk Failla
August 12, 2020


Respectfully submitted,


   /s/ Kyle W. Roche
   Kyle W. Roche
   Edward Normand
   Velvel Freedman (pro hac vice)
   Joseph M. Delich
   ROCHE CYRULNIK FREEDMAN LLP
   99 Park Avenue, 19th Floor
   New York, NY 10016
   kyle@rcfllp.com
   tnormand@rcfllp.com
   vel@rcfllp.com
   jdelich@rcfllp.com

   /s/ Caitlin Halligan
   Philippe Z. Selendy
   Caitlin Halligan
   Andrew R. Dunlap
   SELENDY & GAY PLLC
   1290 Sixth Avenue
   New York, NY 10104
   pselendy@selendygay.com
   challigan@selendygay.com
   adunlap@selendygay.com

   /s/ Todd M. Schneider
   Todd M. Schneider (pro hac vice)
   Jason H. Kim (pro hac vice)
   Matthew S. Weiler (pro hac vice)
   Kyle G. Bates (pro hac vice)
   SCHNEIDER WALLACE COTTRELL KONECKY LLP
   2000 Powell Street, Suite 1400
   Emeryville, CA 94608
   tschneider@schneiderwallace.com
   jkim@schneiderwallace.com
   mweiler@schneiderwallace.com
   kbates@schneiderwallace.com

   Interim Lead Counsel and Attorneys for Plaintiffs and the Pro-
   posed Class




                                            4
